DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I)-	Claims 1-15 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of commonly assigned  copending Application No. 16/937,178 in view of Keuleers et al. (US 2017/0226447 A1). 
Claims 1-3, 5 and 16-20 correspond to claim 1 of 16/937178 wherein the detergent components (i, ii, iii, iv) of “178” are either identical or have a major overlapping range.  This includes the turbidity limitations in claims 16-20.  The “178” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “178” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
Claim 4 corresponds to claim 4 of “178” which are identical in scope.
Claim 5 corresponds to claim 1 of “178” which are identical in scope and have a major overlap on the corresponding concentrations (i-iv).
Claims 6-7 and 15 correspond to claim 8 of “178” which are identical in scope with overlap on the amounts of corresponding ingredients.
Claims 8-9 correspond to claim 1 of “178” in view of Keuleers which teaches the colorant oy dye in the washing agent preparation; [58].  Keuleers further teaches the 
Geometric construct/arrangement of receiving chambers; [24-28].
Claims 10-14 correspond to claims 10-14 of “178” which are identical in scope with overlap on the amounts of corresponding ingredients.

II)-	Claims 1-15 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of commonly assigned copending Application No. 16/937,291 in view of Keuleers et al. (US 2017/0226447 A1). 
Claims 1-3, 5, 8-10 and 16-20 correspond to claim 1 of “291” in view of Keuleers.  Claims 1-3, 5 and 16-20 correspond to claim 1 of 16/937291 wherein the detergent components (i, ii, iii, iv) of “178” are either identical or have a major overlapping range.  This includes the turbidity limitations in claims 16-20.  The “178” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  It also teaches (instant claim 8) the colorant or dye; [58]. At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “291” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
	Claim 4 corresponds to claim 4 of “291” which are identical in scope.
	Claim 6 corresponds to claim 8 of “291” which are identical in scope.
Claim 7 and 15 correspond to claim 18 and 20 of “291” which are similar in scope.
Claims 10-14 correspond to claims 10-14 of “291” which are identical in scope with overlap on the amounts of corresponding ingredients.

III)-	Claims 1-3, 8, 11-12 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly assigned copending Application No. 16937103 in view of Keuleers et al. (US 2017/0226447 A1). 
Claims 1 and 16-20 correspond to claim 1 of “103” in view of Keuleers.  Claims 1 correspond to claim 1 of 16/937103 wherein the detergent components (i, ii, iii, iv) of “103” are either identical or have a major overlapping range. This includes the turbidity limitations in claims 16-20.  The “103” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  It also teaches (instant claim 8) the colorant or dye; [58]. At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “103” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
Claim 3 and 11-12 corresponds to claims 6 and 11 of “103” which are identical in scope.
Claim 4 corresponds to claims 7 and 12-13 of “103” which are identical in scope.
Claim 5-6 corresponds to claims 1 and 17 of “103” which are identical in scope.

IV)-	Claims 1-3, 5-8, 11-12, 15 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly assigned copending Application No. 16/936,956 in view of Keuleers et al. (US 2017/0226447 A1). 
Claims 1 and 16-20 corresponds to claim 1 of “956” in view of Keuleers.  Claims 1 correspond to claim 1 of 16/936,956 wherein the detergent components (I, ii, iii, iv) of “956” are either identical or have a major overlapping range. This includes the turbidity limitations in claims 16-20. The “956” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  It also teaches (instant claim 8) the colorant or dye; [58]. At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “956” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
Claims 2-3 and 11-12 correspond to claim 1 and 12-13 of “956” which are similar in scope.
Claims 5-7 and 15  correspond to claims 5-7 of “956” which are similar in scope.

This is a provisional nonstatutory double patenting rejection.


                                 Response to Declaration and Arguments
The submitted declaration of  Dr. Frank Meier, on 2022/08/09, is reviewed and acknowledged. The explanation of the claimed washing agent in view of current amendments and more specifically the role of newly introduced limitation(s) of cosurfactant and the elevated amount of divalent cation (as amended) is persuasive, and thus prior 102 and 103 rejections are withdrawn.  The only remaining rejections are the double patenting ones as provided above.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/11/19                                                            
                                                                                                                            
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767